Kelly v City of New York (2022 NY Slip Op 00654)





Kelly v City of New York


2022 NY Slip Op 00654


Decided on February 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ROBERT J. MILLER
LINDA CHRISTOPHER
LARA J. GENOVESI, JJ.


2019-09850
 (Index No. 8275/14)

[*1]Desiree Kelly, appellant, 
vCity of New York, defendant, Roron Associates, LLC, et al., respondents.


Budin, Reisman, Kupferberg & Bernstein, LLP, New York, NY (Gregory C. McMahon of counsel), for appellant.
Georgia M. Pestana, Corporation Counsel, New York, NY (Scott Shorr and Janet L. Zaleon of counsel), for defendant.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Reginald A. Boddie, J.), entered June 24, 2019. The order, insofar as appealed from, stated that "the plaintiff is unable to establish where she fell."
ORDERED that the appeal is dismissed, without costs or disbursements.
The plaintiff commenced this action to recover damages for personal injuries she allegedly sustained in a trip and fall accident. On her appeal from an order which granted the motion of the defendants Nostrand Express Food I Corp. and Nostrand Express Food I Corp., doing business as Saleh Z. Mused, and the separate motion of the defendant Roron Associates, LLC, for summary judgment dismissing the complaint insofar as asserted against each of them, she concedes that those motions were properly granted. Rather, she challenges the statement of the Supreme Court that "the plaintiff is unable to establish where she fell." However, no appeal lies from dicta (see Dorvilier v Champion Mtge. Co., 156 AD3d 761; B & N Props., LLC v Elmar Assoc., LLC, 51 AD3d 831; Schuster v Schweitzer, 203 AD2d 552). Accordingly, the appeal must be dismissed.
CONNOLLY, J.P., MILLER, CHRISTOPHER and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court